EXHIBIT 10.19(A)

 

SCHEDULE OF CHANGE IN CONTROL EMPLOYMENT AGREEMENTS

The Registrant has entered into Change in Control Agreements with the following
employees.  

Christopher W. Astley **

David C. Elder *

Timothy R. Hess **

Samuel L. Hillard **

John P. Jacunski *

Kent K. Matsumoto **

Dante C. Parrini *

Martin Rapp *

William T. Yanavitch II *

*   In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing copies of the agreements because they are
substantially identical to the Form of Change in Control Employment Agreement by
and between P. H. Glatfelter Company and certain employees, which is filed as
Exhibit 10(J) to the Form 10-K for the year ended December 31, 2008.

** In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing copies of the agreements because they are
substantially identical to the Form of Change in Control Employment Agreement by
and between P. H. Glatfelter Company and certain employees, which is filed as
Exhibit 10(Q) to the Form 10-K for the year ended December 31, 2013.

 